—In an action for a judgment declaring that the drivers of the cabs owned by the plaintiff Tony’s Taxi, Inc., are independent contractors, the plaintiffs appeal from an order of the Supreme Court, Orange County *414(Peter C. Patsalos, J.), dated May 8, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the issues presented in this declaratory judgment action should have been raised in a proceeding pursuant to CPLR article 78 (see, CPLR 7803 [3]; Matter of Save the Pine Bush v City of Albany, 70 NY2d 193; Solnick v Whalen, 49 NY2d 224). Since this action was commenced more than four months after the determination at issue, the complaint was properly dismissed as time-barred (see, Solnick v Whalen, supra, at 229-230). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.